UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1587


SALIM HAKIMI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2009              Decided:   January 12, 2010


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dean E. Wanderer, DEAN E. WANDERER & ASSOCIATES, Fairfax,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, William C. Peachey, Assistant Director, Yamileth G.
HandUber, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Salim    Hakimi,     a   native      and    citizen    of    Afghanistan,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)       dismissing      his    appeal    from    the     immigration

judge’s decision finding he was not eligible for relief from

removability       under    Immigration          and    Nationality       Act       (“INA”)

§ 212(c) because his aggravated felony conviction did not have a

statutory counterpart under INA § 212(a) and because he was not

eligible     for     § 212(c)    relief     because        his   aggravated         felony

conviction     occurred      after    April       24,    1996,     citing       8   C.F.R.

§ 1212.3(f)(4) (2009).          We deny the petition for review.

             The Board cited two grounds for finding Hakimi was not

eligible for INA § 212(c) relief.                      On appeal to this court,

Hakimi, in his opening brief, only addresses one of the two

grounds.     In A Helping Hand, LLC v. Baltimore County, MD, 515

F.3d 356, 369 (4th Cir. 2008), the court stated that “‘[i]t is a

well settled rule that contentions not raised in the argument

section of the opening brief are abandoned.’” (quoting United

States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)).                             In

Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001), the court

noted that specific adverse findings made by the Board which are

not addressed by the Petitioner on appeal are abandoned.                               The

court found that “[b]ecause [Petitioner’s] opening brief fails

to   raise     a      challenge       to    the        Board’s     conclusion          that

                                           2
[Petitioner’s]       1989   conviction       for   assault    with    a    dangerous

weapon qualifies as a crime of moral turpitude, he has abandoned

it.”       Id. at 326.    The court noted that on that basis alone, it

affirmed the Board’s decision that the Petitioner was removable.

Furthermore,      the    court   does   not    normally      consider      arguments

raised for the first time in a reply brief.                   See SEC v. Pirate

Investor, 580 F.3d 233, 255 n.23 (4th Cir. 2009).

              Because Hakimi did not address the Board’s alternate

finding that he was not eligible for INA § 212(c) relief under 8

C.F.R. § 1212.3(f)(4), we deny the petition for review. *                         We

dispense      with   oral    argument    because      the     facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




       *
       We note Hakimi does not challenge the finding that his
predicate conviction was an aggravated felony.



                                         3